Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on 12/21/2021 has been entered. Claims 1, 4, 5, and 9 are now allowable based on applicant’s amendment. 
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 5, and 9 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “wherein the detection module includes an operating electric potential counter and a normal electric potential duration detection unit, the operating electric potential counter is electrically connected to the switch and the processing module and configured to detect and count the number of times the operating electric potential of the switch signal appears, the normal electric potential duration detection unit is electrically connected to the switch and the processing module and configured to detect and time a duration of each normal electric potential of the switch signal, and the detection signal includes the detection result of one or a combination of the operating electric potential counter and the normal electric potential duration detection unit.”

Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846